DETAILED ACTION
This Office action is in response to Application filed on January 15, 2021.
Claims 1-9 and 11-21 are pending.
Claims 1-9 and 11-21 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Internet Communication Authorization
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 25, 2021 was filed before the mailing of a first office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97(b). Accordingly, the information disclosure statement is being considered by the examiner.

Issues Related to 101
Regarding claim 9, the claim limitation “computer storage medium” is interpreted as a non-transitory computer storage medium based on the specification. According to the specification, a carrier medium arrangement may comprise one or more carrier media (18:26), and a carrier medium generally may comprise a guiding/transporting medium and/or a storage medium (18:29-30). 
A guiding/transporting medium may be adapted to carry and/or carry and/or store signals, in particular electromagnetic signals and/or electrical signals and/or magnetic signals and/or optical signals (18:30-33). A carrier medium, in particular a guiding/transporting medium, may be adapted to guide such signals to carry them (18:33-34). In contrast, a storage medium may comprise at least one of a memory, which may be volatile or non-volatile, a buffer, a cache, an optical disc, magnetic memory, flash memory, etc. (19:3-5)
Since the specification provides a distinction between a guiding/transporting medium and a storage medium, it would be reasonable to interpret the claim limitation “computer storage medium” as a non-transitory computer storage medium.

Claim Objections
Claim 9 is objected to because of the following informalities: 
Regarding claim 9, please amend the claim as follows: “A non-transitory computer storage medium storing executable program . . . .”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-9, 11-14, 16-19, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US 2020/0314891 A1, “Li”).
Regarding claims 1, 2, and 9, Li discloses a method of operating a radio node in a wireless communication network (NR-Unlicensed Framed based Equipment [NR-U FBE], such as UE or gNB, see ¶ 441), the radio node being configured to access a carrier for transmission based on a Clear Channel Assessment (CCA) procedure (the preamble has not been given patentable weight because it does not limit the structure of the claimed invention, see MPEP § 2111.02 (II); NR-U FBE can transmit one or multiple of the Msg2, Msg3, and Msg4 of the random access procedure as the short control signaling transmission, see ¶ 363; in other words, NR-U FBE can transmit some signals using normal control signaling transmission [i.e., access a carrier for transmission based on a CCA procedure] and other signals using short control signaling transmission [i.e., without a CCA procedure], see ¶ 363), the method comprising: 
transmitting Short Control Signaling (SCS) on the carrier at least one of: 
without a CCA procedure (NR-U FBE can support short signaling transmissions without sensing the channel for the presence of other signals, see ¶ 349); and 
with limited CCA procedure based on the fulfillment of one or more SCS criteria.
Furthermore, regarding claim 2, Li discloses a radio node for a wireless communication network (NR-Unlicensed Framed based Equipment [NR-U FBE], such as UE or gNB, see ¶ 441), the radio node being configured to: 
access a carrier for transmission based on a Clear Channel Assessment (CCA) procedure (NR-U FBE can transmit one or multiple of the Msg2, Msg3, and Msg4 of the random access procedure as the short control signaling transmission, see ¶ 363; in other words, NR-U FBE can transmit some signals using normal control signaling transmission [i.e., access a carrier for transmission based on a CCA procedure] and other signals using short control signaling transmission [i.e., without a CCA procedure], see ¶ 363).
Furthermore, regarding claim 9, Li discloses a computer storage medium storing executable program instructions that when executed cause processing circuitry to at least one of control and perform a method (software and/or firmware stored in a memory, see ¶¶ 12-13) of operating a radio node in a wireless communication network (NR-Unlicensed Framed based Equipment [NR-U FBE], such as UE or gNB, see ¶ 441), the radio node being configured to access a carrier for transmission based on a Clear Channel Assessment (CCA) procedure (the preamble has not been given patentable weight because it does not limit the structure of the claimed invention, see MPEP § 2111.02 (II); NR-U FBE can transmit one or multiple of the Msg2, Msg3, and Msg4 of the random access procedure as the short control signaling transmission, see ¶ 363; in other words, NR-U FBE can transmit some signals using normal control signaling transmission [i.e., access a carrier for transmission based on a CCA procedure] and other signals using short control signaling transmission [i.e., without a CCA procedure], see ¶ 363).
Regarding claims 3 and 11, Li discloses wherein different SCS criteria apply to different transmission types of the SCS (in one instance, SS/PBCH blocks must meet a constraint of an observation period of 50 ms, see ¶ 355; in another instance, HARQ-ACK must meet a constraint of a gap between timing for HARQ-ACK and the end of downlink transmission being larger than SIFS duration, see ¶ 359; moreover, NR-U FBE can find that the operating channel is occupied and still transmit short control signaling if certain constraints are met, see ¶ 351).
Regarding claim 4, Li discloses wherein the SCS criteria pertain to at least one of an observation period, a maximum total transmission time and a maximum single transmission duration (constraints for transmitting short control signaling can include an observation period of 50 ms, see ¶ 350; moreover, NR-U FBE can find that the operating channel is occupied and still transmit short control signaling if certain constraints are met, see ¶ 351).
Regarding claims 5 and 13, Li discloses wherein the SCS has one or more of transmission types of a set of transmission types comprising at least one of reference signaling, control signaling and data signaling (NR-U FBE can transmit short control signaling, such as CSI-RS, HARQ-ACK, Msg2/Msg3/Msg4 of a random access procedure, etc., see ¶¶ 357, 359, 363).
Regarding claims 6 and 14, Li discloses wherein the SCS has one or more of a set of transmission types comprising at least one of a data channel, a control channel and a random access channel (NR-U FBE can transmit short control signaling, such as PDSCH, PUCCH, Msg2/Msg3/Msg4 of a random access procedure, etc., see ¶¶ 358, 360, 363).
Regarding claims 8 and 16, Li discloses wherein if the SCS criteria are not fulfilled for an intended SCS transmission, the transmission is at least one of suppressed, delayed and performed based on a CCA procedure (NR-U FBE is allowed to continue the short control signaling transmissions as long it complies with the constraints, see ¶ 351; in other words, if the constraints are not met, then NR-U FBE must stop the short control signaling transmission).
Regarding claim 12, Li discloses wherein the SCS criteria pertain to an observation period, a maximum total transmission time (constraints for transmitting short control signaling can include an observation period of 50 ms and a total duration of the equipment’s short control signaling transmission of less than 2500 µs, see ¶ 350; moreover, NR-U FBE can find that the operating channel is occupied and still transmit short control signaling if certain constraints are met, see ¶ 351) and a maximum single transmission duration (for a HARQ-ACK, it must meet a constraint of a gap between timing for HARQ-ACK and the end of downlink transmission being larger than SIFS duration, see ¶ 359).
Regarding claim 17, Li discloses wherein the SCS criteria pertain to an observation period and/or a maximum total transmission time and/or a maximum single transmission duration (constraints for transmitting short control signaling can include an observation period of 50 ms, see ¶ 350; moreover, NR-U FBE can find that the operating channel is occupied and still transmit short control signaling if certain constraints are met, see ¶ 351).
Regarding claim 18, Li discloses wherein the SCS has one or more of transmission types of a set of transmission types comprising at least one of reference signaling, control signaling and data signaling (NR-U FBE can transmit short control signaling, such as CSI-RS, HARQ-ACK, Msg2/Msg3/Msg4 of a random access procedure, etc., see ¶¶ 357, 359, 363).
Regarding claim 19, Li discloses wherein the SCS has one or more of a set of transmission types comprising at least one of a data channel, a control channel and a random access channel (NR-U FBE can transmit short control signaling, such as PDSCH, PUCCH, Msg2/Msg3/Msg4 of a random access procedure, etc., see ¶¶ 358, 360, 363).
Regarding claim 21, Li discloses wherein if the SCS criteria are not fulfilled for an intended SCS transmission, the transmission is at least one of suppressed, delayed and performed based on a CCA procedure (NR-U FBE is allowed to continue the short control signaling transmissions as long it complies with the constraints, see ¶ 351; in other words, if the constraints are not met, then NR-U FBE must stop the short control signaling transmission).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Mondal et al. (US 2020/0329494 A1, “Mondal”).
Regarding claims 7, 15, and 20, Li discloses wherein the SCS criteria pertain to an observation period (constraints for transmitting short control signaling can include an observation period of 50 ms, see ¶ 350; moreover, NR-U FBE can find that the operating channel is occupied and still transmit short control signaling if certain constraints are met, see ¶ 351).
However, Li does not explicitly disclose a sliding observation period.
Mondal discloses a sliding observation period (an observation period of 50ms is a sliding window of time, see ¶ 73).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Li as taught by Mondal, since the modification, as suggested in ¶ 72 of Mondal, enables the wireless communication system of Li to conform to a well-known communication standard (ETSI EN301893), thereby realizing improved interoperability of the wireless devices such as NR-U FBE of Li.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON J CHUNG whose telephone number is (571)272-4059. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hoon J Chung/Primary Examiner, Art Unit 2419                                                                                                                                                                                            
Hoon James Chung
Primary Examiner
Art Unit 2419